Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and among

COVETRUS, INC.

and

THE INVESTOR LISTED ON THE SIGNATURE PAGES HERETO

Dated as of May 19, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Resale Shelf Registration   

Section 1.1

 

Shelf Registration Statement

     1  

Section 1.2

 

Effectiveness Period

     2  

Section 1.3

 

Subsequent Shelf Registration Statement

     2  

Section 1.4

 

Supplements and Amendments

     2  

Section 1.5

 

Subsequent Holder Notice

     2  

Section 1.6

 

Underwritten Offering

     3  

Section 1.7

 

Take-Down Notice

     3  

Section 1.8

 

Piggyback Rights

     3   ARTICLE II    Additional Provisions Regarding Registration Rights   

Section 2.1

 

Registration Procedures

     4  

Section 2.2

 

Suspension

     8  

Section 2.3

 

Expenses of Registration

     8  

Section 2.4

 

Information by Holders

     8  

Section 2.5

 

Rule 144 Reporting

     9  

Section 2.6

 

Holdback Agreement

     9   ARTICLE III    Indemnification   

Section 3.1

 

Indemnification by Company

     9  

Section 3.2

 

Indemnification by Holders

     10  

Section 3.3

 

Notification

     10  

Section 3.4

 

Contribution

     11   ARTICLE IV    Transfer and Termination of Registration Rights   

Section 4.1

 

Transfer of Registration Rights

     11  

Section 4.2

 

Termination of Registration Rights

     12   ARTICLE V    Miscellaneous   

Section 5.1

 

Amendments and Waivers

     12  

Section 5.2

 

Extension of Time, Waiver, Etc.

     12  

Section 5.3

 

Assignment

     12  

Section 5.4

 

Counterparts

     12  

 

i



--------------------------------------------------------------------------------

Section 5.5

 

Entire Agreement; No Third Party Beneficiary

     12  

Section 5.6

 

Governing Law; Jurisdiction

     12  

Section 5.7

 

Specific Enforcement

     13  

Section 5.8

 

Waiver of Jury Trial

     13  

Section 5.9

 

Notices

     13  

Section 5.10

 

Severability

     14  

Section 5.11

 

Further Assurances

     14  

Section 5.12

 

Expenses

     14  

Section 5.13

 

Interpretation

     14  

Section 5.14

 

No Inconsistent Agreements; Most Favored Nations

     14  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of May
19, 2020, by and between Covetrus, Inc., a Delaware corporation (the “Company”),
and CD&R VFC Holdings, L.P. (together with its respective successors and
assigns, the “Purchaser”). Capitalized terms used but not defined elsewhere
herein are defined in Exhibit A. The Purchaser and any other party that may
become a party hereto pursuant to Section 4.1 are referred to collectively as
the “Investors” and individually each as an “Investor”.

WHEREAS, the Company and the Purchaser are parties to that certain Investment
Agreement, dated as of April 30, 2020 (as amended from time to time, the
“Investment Agreement”), pursuant to which the Company is selling to the
Purchaser, and the Purchaser is purchasing from the Company, an aggregate of
250,000 shares of 7.5% Series A Convertible Preferred Stock (the “Preferred
Stock”), which is convertible into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Purchaser
under the Investment Agreement, the Company and the Purchaser are entering into
this Agreement for the purpose of granting certain registration and other rights
to the Investors.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Resale Shelf Registration

Section 1.1    Shelf Registration Statement.

(a)    Subject to the other applicable provisions of this Agreement, beginning
on the date that is 24 months after the date of this Agreement, one or more
Holders (each, a “Demanding Holder”) with Registrable Securities shall have the
right, by delivering written notice to the Company (a “Demand Notice”), to
require the Company to, pursuant to the terms of this Agreement, register under
and in accordance with the provisions of the Securities Act the number of
Registrable Securities owned by such Holders and requested by such Demand Notice
to be so registered (a “Demand Registration”). Upon receipt of such Demand
Notice, the Company will notify all Holders (other than the Demanding Holders)
in writing and such Holders shall have the right to request that the Company
include all or a portion of such Holder’s Registrable Securities in such Demand
Registration by written notice delivered to the Company within five (5) calendar
days after such notice is given by the Company.

(b)     Following receipt of a Demand Notice, the Company shall use its
commercially reasonable efforts to prepare and file as soon as reasonably
practicable an Initial Shelf Registration Statement on Form S-3 covering the
Registrable Securities for resale by the Holders so requesting in accordance
with Section 1.1(a) (except if the Company is not then eligible to register for
resale the Registrable Securities on a Registration Statement on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Holders of
a Majority of the Registrable Securities covered thereby), and shall use its
commercially reasonable efforts to cause such Initial Shelf Registration
Statement to be declared effective by the SEC as promptly as is reasonably
practicable after the filing thereof (it being agreed that the Initial Shelf
Registration Statement shall be an automatic shelf Registration Statement that
shall become effective upon filing with the SEC pursuant to Rule 462(e) if Rule
462(e) is available to the Company).

(c)     Each Holder shall be limited to three Demand Registrations under
this Section 1.1 in any twelve-month period, and the Company shall not be
obligated to file more than one Registration Statement within 120 days after the
effective date of any Registration Statement filed by the Company; provided,
however, that any Demand Registration shall not count towards this limit if the
Registration Statement that is the subject of the Demand Registration (x) has
not been declared effective by the SEC or (y) is not maintained effective for
the period required pursuant to Section 1.2 (unless such Registration Statement
again becomes effective or a Subsequent Registration

 

1



--------------------------------------------------------------------------------

Statement becomes effective, in either case, in compliance with Section 1.3), it
being understood that the occurrence of an event described in clause (x) or (y)
shall not have any effect on the Company’s obligation to pay Registration
Expenses pursuant to Section 2.3; and provided further, that the Company shall
not be required to effectuate a Demand Registration if an effective Registration
Statement covering such shares is on file.

Section 1.2    Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Initial Shelf Registration
Statement to be continuously effective and usable until such time as there are
no longer any Registrable Securities (the “Effectiveness Period”).

Section 1.3    Subsequent Shelf Registration Statement. If any Initial Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Initial Shelf Registration Statement to again become effective under
the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Initial Shelf Registration Statement), and
shall use its commercially reasonable efforts to as promptly as is reasonably
practicable amend such Initial Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Initial Shelf Registration Statement, or file an
additional Shelf Registration Statement (a “Subsequent Shelf Registration
Statement”) for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
the Holders thereof of all securities that are Registrable Securities as of the
time of such filing. If a Subsequent Shelf Registration Statement is filed, the
Company shall use its commercially reasonable efforts to (a) cause such
Subsequent Shelf Registration Statement to become effective under the Securities
Act as promptly as is reasonably practicable after the filing thereof and
(b) keep such Subsequent Shelf Registration Statement continuously effective and
usable until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration Statement shall be a Registration Statement on Form S-3 to the
extent that the Company is eligible to use such form (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf Registration
Statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company). Otherwise, such Subsequent
Shelf Registration Statement shall be on another appropriate form and shall
provide for the registration of such Registrable Securities for resale by the
Holders in accordance with any reasonable method of distribution elected by the
Holders of a Majority of the Registrable Securities covered thereby.

Section 1.4    Supplements and Amendments. The Company shall supplement and
amend any Shelf Registration Statement if required by the Securities Act or the
rules, regulations or instructions applicable to the registration form used by
the Company for such Shelf Registration Statement.

Section 1.5    Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming a Holder and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration Statement (a “Subsequent Holder Notice”):

(a)    if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
30-day period;

(b)    if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

(c)    notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

 

2



--------------------------------------------------------------------------------

Section 1.6    Underwritten Offering.

(a)    Subject to any applicable restrictions on transfer in the Investment
Agreement or otherwise, one or more Holders (each, a “Requesting Holder”) that
have been specified in any Shelf Registration Statement filed with the SEC in
accordance with Section 1.1 or Section 1.3, may, after such Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Offering Notice”) stating that the sale of some or all of the
Registrable Securities subject to the Shelf Registration Statement, is intended
to be conducted through an underwritten offering (an “Underwritten Offering”);
provided, however, that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $50,000,000 (without
regard to any underwriting discount or commission), unless the Holders are
proposing to sell all of their remaining Registrable Securities and the
anticipated gross proceeds from such sale will be more than $25,000,000 (without
regard to any underwriting discount or commission), (ii) launch more than three
Underwritten Offerings at the request of the Holders within any three-hundred
sixty-five (365) day-period, (iii) launch an Underwritten Offering at the
request of the Holders within 90 days following a prior offering in which
Holders sold Registrable Securities or had the opportunity to sell Registrable
Securities pursuant to this Section 1.6 or Section 1.8, or (iv) launch an
Underwritten Offering within the period commencing nine (9) days prior to and
ending two (2) trading days following the Company’s earnings release date for
any fiscal quarter or year. As soon as reasonably practicable following receipt
by the Company of any Underwritten Offering Notice, the Company shall deliver
the Piggyback Notice specified in Section 1.8(a) to all Holders (other than the
Requesting Holders).

(b)    In the event of an Underwritten Offering, the Requesting Holders shall
select the managing underwriter(s) to administer the Underwritten Offering;
provided that the choice of such managing underwriter(s) shall be subject to the
consent of the Company, which is not to be unreasonably withheld. In making the
determination to consent to such Holder’s choice of managing underwriter(s), the
Company may take into account its business and strategic interests. The Company
and the Holders of Registrable Securities participating in the Underwritten
Offering will enter into an underwriting agreement in customary form with the
managing underwriter or underwriters selected for such offering.

(c)    The Company may include in any Underwritten Offering pursuant to this
Section 1.6 any securities that are not Registrable Securities. If the managing
underwriter or underwriters advise the Company and the Holders participating in
any Underwritten Offering in writing that in its or their good faith opinion the
number of Registrable Securities (and, if permitted hereunder, other securities
requested to be included in such offering) exceeds the number of securities
which can be sold in such offering in light of market conditions or is such so
as to adversely affect the success of such offering, the Company will include in
such offering only such number of securities that can be sold without adversely
affecting the marketability of the offering, which securities will be so
included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Offering, allocated pro rata among such Holders on the basis of the
Holders’ then-current ownership of Registrable Securities, and (ii) second, any
other securities of the Company that have been requested to be so included.

Section 1.7    Take-Down Notice. Subject to the other applicable provisions of
this Agreement, including the limitations in Section 1.6 regarding Underwritten
Offerings, at any time that any Shelf Registration Statement is effective, if a
Holder delivers a notice to the Company (a “Take- Down Notice”) stating that it
intends to effect a sale or distribution of all or part of its Registrable
Securities included by it on any Shelf Registration Statement (a “Shelf
Offering”) and stating the number of the Registrable Securities to be included
in such Shelf Offering, then the Company shall amend, subject to the other
applicable provisions of this Agreement or supplement the Shelf Registration
Statement as may be necessary in order to enable such Registrable Securities to
be sold and distributed pursuant to the Shelf Offering.

Section 1.8    Piggyback Rights.

(a)    If the Company proposes to: (a) file a Registration Statement (other than
a Registration Statement filed pursuant to Section 1.1 and Section 1.3) or
(b) conduct a registered public offering, in either case, with respect to an
offering of Common Stock, whether or not for sale for its own account (other
than, in the case of (a) or (b) above, on Form S-4, Form S-8 or any successor
forms thereto, filed to effectuate an exchange offer or any employee

 

3



--------------------------------------------------------------------------------

benefit or dividend reinvestment plan or filed with respect to debt securities
only), then the Company shall give prompt written notice of such filing, which
notice shall be given, to the extent reasonably practicable, no later than five
(5) Business Days prior to the filing date (the “Piggyback Notice”) to the
Holders (other than any Requesting Holders, if applicable). The Piggyback Notice
shall offer such Holders (other than any Requesting Holders, if applicable) the
opportunity to include (or cause to be included) in such Registration Statement
or in such underwritten public offering, as the case may be, the number of
shares of Registrable Securities as each such Holder may request (each, a
“Piggyback Transaction”). Subject to Section 1.8(b), the Company shall include
in each Piggyback Transaction all Registrable Securities with respect to which
the Company has received written requests for inclusion therein (each, a
“Piggyback Request”) within five (5) Business Days after the date of the
Piggyback Notice but in any event not later than one (1) Business Day prior to
the filing date of a Registration Statement related to the Piggyback
Transaction. The Company shall not be required to maintain the effectiveness of
such Registration Statement (if other than a Registration Statement filed
pursuant to Section 1.1 or Section 1.3) beyond the earlier of (x) 180 days after
the effective date thereof and (y) consummation of the distribution by the
Holders of the Registrable Securities included in such Registration Statement.

(b)    If any of the securities to be registered pursuant to any public offering
giving rise to the rights under this Section 1.8 are to be sold in an
underwritten public offering, the Company shall use commercially reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Holders of Registrable Securities who have
timely submitted a Piggyback Request in connection with such offering to include
in such offering all Registrable Securities included in each Holder’s Piggyback
Request on the same terms and subject to the same conditions as any other shares
of capital stock, if any, of the Company included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering advise the Company in writing that in its or their
good faith opinion the number of securities exceeds the number of securities
which can be sold in such offering in light of market conditions or is such so
as to adversely affect the success of such offering, the Company will include in
such offering only such number of securities that can be sold without adversely
affecting the marketability of the offering, which securities will be so
included in the following order of priority: (i) first, the securities proposed
to be sold by the Company for its own account if such underwritten offering was
initially proposed by the Company; (ii) second, the Registrable Securities of
the Holders that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the Holders’ then-current
ownership of Registrable Securities; (iii) third, any other securities of the
Company that have been requested to be included in such offering; provided that
Holders may, prior to the time at which the offering price or underwriter’s
discount is determined with the managing underwriter or underwriters, withdraw
their request to be included in such underwritten public offering pursuant to
this Section 1.8.

ARTICLE II

Additional Provisions Regarding Registration Rights

Section 2.1    Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I, the Company will:

(a)    prepare and promptly file with the SEC a Registration Statement with
respect to such securities and use commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

(b)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such Registration Statement and the prospectus
used in connection with such Registration Statement as may be necessary to keep
such Registration Statement effective for the period specified in paragraph
(a) above and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement in
accordance with the method of distribution set forth in such Registration
Statement for such period;

(c)    furnish to any selling Holder copies of the Registration Statement and
the prospectus included therein (including each preliminary prospectus) proposed
to be filed and provide such selling Holder a reasonable opportunity to review
and comment on such Registration Statement;

 

4



--------------------------------------------------------------------------------

(d)    if requested by the managing underwriter or underwriters, if any,
promptly include in any prospectus supplement or post-effective amendment such
information as the managing underwriter or underwriters may reasonably request
in order to permit the intended method of distribution of such securities and
make all required filings of such prospectus supplement or post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 2.1(d) that are not, in the opinion of counsel for
the Company, in compliance with applicable law;

(e)    in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Holders and to the underwriters of the
securities being registered such reasonable number of copies of the Registration
Statement, preliminary prospectus and final prospectus as such underwriters may
reasonably request in order to facilitate the public offering or other
disposition of such securities;

(f)    as promptly as reasonably practicable notify the selling Holders at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act or of the Company’s discovery of the occurrence of any event as a
result of which the prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 2.2, at the request of any selling Holder,
prepare as promptly as is reasonably practicable and furnish to such selling
Holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

(g)    use commercially reasonable efforts to register and qualify (or exempt
from such registration or qualification) the securities covered by such
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing by any selling Holder; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdictions where it would not otherwise be required to
qualify but for this subsection or (ii) take any action that would subject it to
general service of process in any such jurisdictions;

(h)    in the event that the Registrable Securities are being offered in an
Underwritten Offering, enter into such agreements (including an underwriting
agreement in form, scope and substance as is customary in underwritten
offerings) and take all such other actions reasonably requested by the
Requesting Holder or the Holders of a Majority of the Registrable Securities
being sold in connection therewith (including those reasonably requested by the
managing underwriters, if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, (i) the underwriting agreement
shall contain indemnification provisions and procedures substantially to the
effect set forth in Section 3 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the Holders
and (ii) deliver such other documents and certificates as may be reasonably
requested by the managing underwriters;

(i)    in connection with an Underwritten Offering with anticipated gross
proceeds from such sale of more than $75,000,000 (without regard to any
underwriting discount or commission), cause its officers to use their
commercially reasonable efforts to support the marketing of the Registrable
Securities covered by such offering (including participation in “road shows” or
other similar marketing efforts);

(j)    use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
letter dated such date from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters, such letter to be in customary form and covering matters of
the type customarily covered in “cold comfort” letters in connection with
underwritten offerings;

 

5



--------------------------------------------------------------------------------

(k)    in the event that the Registrable Securities covered by such Registration
Statement are shares of Common Stock, use commercially reasonable efforts to
list the Common Stock covered by such Registration Statement with any securities
exchange on which the Common Stock is then listed;

(l)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

(m)    in connection with a customary due diligence review, make available for
inspection by any underwriter participating in any such disposition of
Registrable Securities, if any, and any counsel or accountants retained by the
underwriter (collectively, the “Offering Persons”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information and participate in customary due
diligence sessions in each case reasonably requested by any such representative,
underwriter, counsel or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons unless (i) disclosure of such information
is required by court or administrative order or in connection with an audit or
examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor, (ii) disclosure of such
information, in the reasonable judgment of the Offering Persons, is required by
law or applicable legal process (including in connection with the offer and sale
of securities pursuant to the rules and regulations of the SEC), (iii) such
information is or becomes generally available to the public other than as a
result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement or (iv) such information (A) was known to
such Offering Persons (prior to its disclosure by the Company) from a source
other than the Company when such source, to the knowledge of the Offering
Persons, was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source, to the knowledge of the Offering Persons, is not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information or (C) was developed independently by the
Offering Persons or their respective representatives without the use of, or
reliance on, information provided by the Company. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a Registration Statement or prospectus under this
Agreement and except in the case of clause (i) above when a proposed disclosure
is in connection with a routine audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor);

(n)    cooperate with the selling Holders and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA, including
the use of commercially reasonable efforts to obtain FINRA’s pre-clearance or
pre-approval of the Registration Statement and applicable prospectus upon filing
with the SEC;

(o)    as promptly as is reasonably practicable notify the selling Holders
(i) when the prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or other federal or state governmental authority for
amendments or supplements to such Registration Statement or related prospectus
or to amend or to supplement such prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for such
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
contemplated by Section 2.1(h) above relating to any applicable offering cease
to be true and correct or (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose;

(p)    cooperate with the selling Holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each Holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such Holder will be transferred in accordance

 

6



--------------------------------------------------------------------------------

with the Registration Statement, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, or Holders may request; and

(q)    cooperate with the Holders of Registrable Securities subject to the
Registration Statement and with the underwriter(s) or agent participating in the
distribution, if any, to facilitate any Charitable Gifting Event and to prepare
and file with the SEC such amendments and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
permit any such recipient Charitable Organization to sell in the underwritten
offering if it so elects.

The Holders agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), such Holders shall discontinue disposition of any Registrable
Securities covered by such Registration Statement or the related prospectus
until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until the Holders are advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Holders shall use commercially
reasonable efforts to return to the Company all copies then in their possession,
of the prospectus covering such Registrable Securities at the time of receipt of
such request. As soon as practicable after the Company has determined that the
use of the applicable prospectus may be resumed, the Company will notify the
Holders thereof. In the event the Company invokes an Interruption Period
hereunder and in the reasonable discretion of the Company the need for the
Company to continue the Interruption Period ceases for any reason, the Company
shall, as soon as reasonably practicable, provide written notice to the Holders
that such Interruption Period is no longer applicable.

 

7



--------------------------------------------------------------------------------

Section 2.2    Suspension. (a) The Company shall be entitled, on one
(1) occasion in any one-hundred eighty (180) day period, for a period of time
not to exceed seventy five (75) days in the aggregate in any twelve (12) month
period, to (x) defer any registration of Registrable Securities and shall have
the right not to file and not to cause the effectiveness of any registration
covering any Registrable Securities, (y) suspend the use of any prospectus and
Registration Statement covering any Registrable Securities and (z) require the
Holders of Registrable Securities to suspend any offerings or sales of
Registrable Securities pursuant to a Registration Statement, if the Company
delivers to the Holders affected thereby a certificate signed by an executive
officer certifying that such registration and offering would (i) require the
Company to make an Adverse Disclosure or (ii) materially interfere with any bona
fide material financing, acquisition, disposition or other similar transaction
involving the Company or any of its subsidiaries then under consideration. Such
certificate shall contain an approximation of the anticipated length of such
suspension. The Holders shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 2.1(m). If the
Company defers any registration of Registrable Securities in response to a
Underwritten Offering Notice or requires the Holders to suspend any Underwritten
Offering, the selling Holders shall be entitled to withdraw such Underwritten
Offering Notice and if they do so, such request shall not be treated for any
purpose as the delivery of an Underwritten Offering Notice pursuant to
Section 1.6.

Section 2.3    Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Article I shall be borne by the
Company. All Selling Expenses relating to securities registered on behalf of the
Holders shall be borne by the Holders of the Registrable Securities included in
such registration.

Section 2.4    Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall, and the Purchaser shall cause
such Holder or Holders to, furnish to the Company such information regarding
such Holder or Holders and their Affiliates, the Registrable Securities held by
them and the distribution proposed by such Holder or Holders and their
Affiliates as the Company or its representatives may reasonably request and as
shall be required in connection with any registration, qualification or
compliance referred to in this Agreement. It is understood and agreed that the
obligations of the Company under Article I are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:

(a)    such Holder or Holders will, and will cause their respective Affiliates
to, cooperate with the Company in connection with the preparation of the
applicable Registration Statement and prospectus and, for so long as the Company
is obligated to keep such Registration Statement effective, such Holder or
Holders will and will cause their respective Affiliates to, provide to the
Company, in writing and in a timely manner, for use in such Registration
Statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information
as may be required by applicable law to enable the Company to prepare or amend
such Registration Statement, any related prospectus and any other documents
related to such offering covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;

(b)    during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable Registration Statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c)    such Holder or Holders shall, and they shall cause their respective
Affiliates to, (i) permit the Company and its representatives to examine such
documents and records and will supply in a timely manner any information as they
may be reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Holder or Holders and
(ii) execute, deliver and perform under any agreements and

 

8



--------------------------------------------------------------------------------

instruments reasonably requested by the Company or its representatives to
effectuate such registered offering, including opinions of counsel and
questionnaires; and

(d)    on receipt of any notice from the Company of the occurrence of any of the
events specified in Section 2.1(f) or clauses (ii) or (iii) of Section 2.1(o),
or that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or Holders, such Holders shall, and
they shall cause their respective Affiliates to, cease offering, selling or
distributing the Registrable Securities owned by such Holder or Holders until
the offering, sale and distribution of the Registrable Securities owned by such
Holder or Holders may recommence in accordance with the terms hereof and
applicable law.

Section 2.5    Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Holders, the Company agrees that, for so long as a Holder
owns Registrable Securities, the Company will use its commercially reasonable
efforts to:

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and

(b)    so long as a Holder owns any Restricted Securities, furnish to the Holder
upon written request a written statement by the Company as to its compliance
with the reporting requirements of the Exchange Act.

Section 2.6    Holdback Agreement. If during the Effectiveness Period, the
Company shall file a Registration Statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Holders that it intends to conduct such an offering
utilizing an effective Registration Statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides each Holder the opportunity
to participate in such offering in accordance with and to the extent required by
Section 1.8, each Holder shall, if requested by the managing underwriter or
underwriters, enter into a customary “lock-up” agreement relating to the sale,
offering or distribution of Registrable Securities, in the form reasonably
requested by the managing underwriter or underwriters, covering the period
commencing on the date of the prospectus pursuant to which such offering may be
made and continuing until 90 days from the date of such prospectus (or such
shorter period as may be agreed to by the managing underwriter(s) for such
offering).

ARTICLE III

Indemnification

Section 3.1    Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
Registration Statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Holder, each Holder’s current
and former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees, and each Person controlling such
Holder within the meaning of Section 15 of the Securities Act and such Holder’s
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each underwriter
thereof, if any, and each Person who controls any such underwriter within the
meaning of Section 15 of the Securities Act (collectively, the “Company
Indemnified Parties”), from and against any and all expenses, claims, losses,
damages, costs (including costs of preparation and reasonable attorney’s fees
and any legal or other fees or expenses actually incurred by such party in
connection with any investigation or proceeding), judgments, fines, penalties,
charges, amounts paid in settlement and other liabilities, joint or several, (or
actions in respect thereof) (collectively, “Losses”) to the extent arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any Registration Statement, prospectus, preliminary
prospectus, offering circular, “issuer free writing prospectus” (as such term is
defined in Rule 433 under the Securities Act) or other document, in each case
related to such Registration Statement, or any amendment or supplement thereto,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or any
violation by the Company of

 

9



--------------------------------------------------------------------------------

the Securities Act, the Exchange Act, any state securities law or any rules or
regulations thereunder applicable to the Company and (without limiting the
preceding portions of this Section 3.1), the Company will reimburse each of the
Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually incurred in connection with investigating, defending or, subject to the
last sentence of this Section 3.1, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such Losses or action to the extent
that it arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission in the Registration Statement,
prospectus or “issuer free writing prospectus”, in each case related to such
Registration Statement, or any amendment thereof or supplement thereto, which
occurs in reliance upon and in conformity with written information regarding
such Holder furnished to the Company by such Holder or its authorized
representatives expressly for use therein.

Section 3.2    Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, preliminary prospectus, offering circular or
“issuer free writing prospectus”, in each case related to such Registration
Statement, or any amendment or supplement thereto, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, and will reimburse each of the Holder
Indemnified Parties for any reasonable and documented out-of-pocket legal
expenses and any other reasonable and documented out-of-pocket expenses actually
incurred in connection with investigating, defending or, subject to the last
sentence of this Section 3.2, settling any such Losses or action, as such
expenses are incurred, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, prospectus, offering circular
or “issuer free writing prospectus” in reliance upon and in conformity with
written information regarding such Holder furnished to the Company by such
Holder or its authorized representatives expressly for use therein; provided,
however, that in no event shall any indemnity under this Section 3.2 payable by
any Holder exceed an amount equal to the net proceeds received by such Holder in
respect of the Registrable Securities sold pursuant to the Registration
Statement. The indemnity agreement contained in this Section 3.2 shall not apply
to amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the prior written consent of the applicable
Holder (which consent shall not be unreasonably withheld or delayed).

Section 3.3    Notification. If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to, unless in the Indemnified Party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, assume, at the
Indemnifying Party’s expense, the defense of any such claim or litigation, with
counsel reasonably satisfactory to the Indemnified Party and, after notice from
the Indemnifying Party to such Indemnified Party of its election to assume the
defense thereof, the Indemnifying Party will not (so long as it shall continue
to have the right to defend, contest, litigate and settle the matter in question
in accordance with this paragraph) be liable to such Indemnified Party hereunder
for any legal expenses and other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however,
that an Indemnified Party shall have the right to employ separate counsel in any
such claim or litigation, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party, unless (i) the Indemnifying Party agrees
to pay such fees and expenses or (ii) the Indemnifying Party shall have failed
within a reasonable period of time to assume, or in the event of a conflict of
interest cannot assume, such defense or shall have failed to employ counsel
reasonably satisfactory to such Indemnified Party. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this

 

10



--------------------------------------------------------------------------------

Article III only to the extent that the failure to give such notice is
materially prejudicial or harmful to such Indemnifying Party’s ability to defend
such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the prior written consent of each Indemnified
Party (which consent shall not be unreasonably withheld or delayed), consent to
entry of any judgment or enter into any settlement which does not (x) include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect to such claim or litigation
or (y) involve the imposition of equitable remedies or the imposition of any
obligations on the Indemnified Party or adversely affects such Indemnified Party
other than as a result of financial obligations for which such Indemnified Party
would be entitled to indemnification hereunder. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel (together with
one local counsel, if appropriate) for all parties indemnified by such
Indemnifying Party with respect to such claim, unless in the reasonable judgment
of any Indemnified Party a conflict of interest may exist between such
Indemnified Party and any other Indemnified Parties with respect to such claim.

Section 3.4    Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence of this Section 3.4. Notwithstanding the foregoing, the
amount any Holder will be obligated to contribute pursuant to this Section 3.4
will be limited to an amount equal to the net proceeds received by such Holder
in respect of the Registrable Securities sold pursuant to the Registration
Statement which gives rise to such obligation to contribute. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

ARTICLE IV

Transfer and Termination of Registration Rights

Section 4.1    Transfer of Registration Rights. Any rights granted to a Holder
under this Agreement may be transferred or assigned to any Investor in
connection with a Transfer (as defined in the Investment Agreement) of Preferred
Stock or Common Stock issued upon conversion of the Preferred Stock, in each,
purchased pursuant to the Investment Agreement, to such Person in a Transfer
permitted by and made pursuant to Section 5.08(b)(i) of the Investment
Agreement, except that any rights granted to CD&R VFC Holdings, L.P. under this
Agreement in respect of shares of Common Stock held directly by it as of the
date of this Agreement (and acquired otherwise than in connection with the
Investment Agreement) may be transferred or assigned to any Investor at any time
in connection with the sale of all such shares it owns at the time of such sale
to any Person to whom a Transfer could be made under Section 5.08(b)(i) of the
Investment Agreement; provided, however, that in the case of any transfer or
assignment made in accordance with this Section 4.1, (i) prior written notice of
such transfer and assignment of rights is given to the Company and (ii) such
Investor agrees in writing to be bound by, and subject to, this Agreement as a
“Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company.

 

11



--------------------------------------------------------------------------------

Section 4.2    Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.

ARTICLE V

Miscellaneous

Section 5.1    Amendments and Waivers. Subject to compliance with applicable
law, this Agreement may be amended or supplemented in any and all respects by
written agreement of the Company and holders of a Majority of the Registrable
Securities then outstanding.

Section 5.2    Extension of Time, Waiver, Etc.. The parties hereto may, subject
to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

Section 5.3    Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto.

Section 5.4    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 5.5    Entire Agreement; No Third Party Beneficiary. This Agreement,
together with the Investment Agreement, constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties and their Affiliates, or any of them, with respect to the
subject matter hereof. No provision of this Agreement shall confer upon any
Person other than the parties hereto and their permitted assigns any rights or
remedies hereunder.

Section 5.6    Governing Law; Jurisdiction.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

(b)    All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over any Action, any state or federal court within the State of
Delaware) and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such Action and irrevocably waive
the defense of an inconvenient forum or lack of jurisdiction to the maintenance
of any such Action. The consents to jurisdiction and venue set forth in this
Section 5.6 shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any Person other than
the parties hereto. Each party hereto agrees that service of process upon such
party in any Action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 5.9 of this Agreement. The parties hereto agree that a final judgment in
any such Action shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.

 

12



--------------------------------------------------------------------------------

Section 5.7    Specific Enforcement. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to enforce specifically the terms and
provisions hereof in the courts described in Section 5.6 without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of this Agreement and without that right, neither the Company
nor the Purchaser would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law. The parties hereto acknowledge
and agree that any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 5.7 shall not be required to
provide any bond or other security in connection with any such order or
injunction.

Section 5.8    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 5.8.

Section 5.9    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed,
including automated return receipt) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:

(a)    If to the Company, to it at:

Covetrus, Inc.

7 Custom House Street

Portland, ME 04101

Attention: General Counsel

Email: [Redacted]

with a copy (which shall not constitute notice) to:

 

 

Kirkland & Ellis LLP

601 Lexington Avenue

 

New York, NY 10022

        

 

Attention:

   David Feirstein, P.C.      Ross M. Leff, Esq.  

Facsimile:

   212-446-9000  

Email:

   [Redacted]      [Redacted]

(b)    If to the Purchaser, to:

 

13



--------------------------------------------------------------------------------

        

  

c/o Clayton, Dubilier & Rice, LLC

375 Park Avenue

  

New York, NY 10152

  

Attention:

   Ravi Sachdev       Sarah Kim   

Email:

   [Redacted]       [Redacted]

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul Bird; Peter Loughran

Email: [Redacted]

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.

If to any other Holder of Registrable Securities, to the e-mail or physical
address of such other Holder as shown in the stock record book of the
Company. Each Holder shall provide the Company with an updated e-mail address or
physical address if such address changes by notice to the Company. The e-mail
address or physical address shown on the stock record books of the Company shall
be presumed to be current for purposes of giving any notice under this
Agreement.

All such notices, requests and other communications shall be deemed received on
the date of actual receipt by the recipient thereof if received prior to 5:00
p.m. local time in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt.

Section 5.10    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

Section 5.11    Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

Section 5.12    Expenses. Except as provided in Section 2.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 5.13    Interpretation. The rules of interpretation set forth in
Section 8.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

Section 5.14    No Inconsistent Agreements; Most Favored Nations. The Company
shall not hereafter enter into any agreement with respect to its securities that
is inconsistent with or violates the rights granted to the Holders of
Registrable Securities in this Agreement. In the event that the Company desires
to enter into any agreement with any Person, including any holder or prospective
holder of any securities of the Company, giving or granting any registration (or
related) rights the terms of which are more favorable than or senior to the
registration or

 

14



--------------------------------------------------------------------------------

other rights granted to the Holders of Registrable Securities hereunder, then
(i) the Company shall provide prior written notice thereof to the Holders of
Registrable Securities and (ii) upon execution by the Company of such other
agreement, the terms and conditions of this Agreement shall be, without any
further action by the Holders or the Company, automatically amended and modified
in an economically and legally equivalent manner such that the Holders shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such other agreement, provided that upon written notice to
the Company at any time, any Holder may elect not to accept the benefit of any
such amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to such Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to such Holder.

[Signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

COMPANY:

COVETRUS, INC.

By:

 

/s/ Ben Wolin

 

Name: Ben Wolin

 

Title: Chief Executive Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

CD&R VFC HOLDINGS, L.P.

By:

  CD&R Investment Associates IX, Ltd., its general partner

By:

 

/s/ Theresa A. Gore

 

Name: Theresa A. Gore

 

Title: Chief Financial Officer, Treasurer & Secretary

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company: (i) would be required to be
made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement would not be materially misleading; (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement; and (iii) the Company has a bona
fide business purpose for not disclosing publicly.

“Affiliates” shall have the meaning given to such term in the Investment
Agreement.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by law to be
closed.

“Charitable Gifting Event” means any transfer by a Holder of Registrable
Securities, or any subsequent transfer by such Holder’s members, partners or
other employees, in connection with a bona fide gift to any Charitable
Organization made in connection with sales of Registrable Securities by a Holder
pursuant to an effective registration statement.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means any Investor holding Registrable Securities.

“Initial Shelf Registration Statement” means a Registration Statement of the
Company filed with the SEC for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Securities Act covering Registrable
Securities.

“Majority” means, with respect to Registrable Securities, a mathematical
majority of the sum of (a) shares of Common Stock constituting Registrable
Securities outstanding as of such date or covered by a Registration Statement
(as applicable), and (b) shares of Common Stock issuable upon conversion of any
shares of Preferred Stock constituting Registrable Securities outstanding as of
such date or covered by a Registration Statement (as applicable).

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement or the automatic effectiveness of such Registration Statement, as
applicable.

“Registrable Securities” means, as of any date of determination, (a) any shares
of Common Stock hereafter acquired by any Investor pursuant to the conversion of
the Preferred Stock issued pursuant to the Investment Agreement (whether or not
subsequently transferred to any Investor), and any other securities issued or
issuable with

 

A-1



--------------------------------------------------------------------------------

respect to any such shares of Common Stock or Preferred Stock by way of share
split, share dividend, distribution, recapitalization, merger, exchange,
replacement or similar event or otherwise, and (b) shares of Common Stock held
directly by CD&R VFC Holdings, L.P. as of the date of this Agreement. As to any
particular Registrable Securities, once issued, such securities shall cease to
be Registrable Securities when (i) such securities are sold or otherwise
transferred pursuant to an effective Registration Statement under the Securities
Act, (ii) such securities shall have ceased to be outstanding, (iii) such
securities have been transferred in a transaction in which the Holder’s rights
under this Agreement are not assigned to the transferee of the securities,
(iv) such securities are resold in a broker’s transaction under Rule 144 of the
Securities Act, or (v) such securities are eligible to be resold in a broker’s
transaction under Rule 144 without regard to Rule 144’s volume and manner of
sale restrictions and the Holder holds less than 5% of the Company’s
then-outstanding shares of Common Stock and has no representative on the
Company’s board of directors.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I, including all registration, qualification, listing and
filing fees, printing expenses, escrow fees, and fees and disbursements of
counsel for the Company, blue sky fees and expenses and (b) reasonable,
documented out-of-pocket fees and expenses up to $100,000 per Underwritten
Offering of one outside legal counsel (together with appropriate local counsel)
to the Holders retained in connection with registrations or Underwritten
Offerings contemplated hereby; provided, however, that Registration Expenses
shall not be deemed to include any Selling Expenses.

“Registration Statement” means any Registration Statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including any
prospectus, prospectus supplement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
therein.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses expressly included in Registration Expenses).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Shelf Registration Statement” means the Initial Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

  

Section

Actions

  

Section 5.6(b)

Agreement

  

Preamble

Company

  

Preamble

Company Indemnified Parties

  

Section 3.1

Demanding Holders

  

Section 1.1(a)

Demand Notice

  

Section 1.1(a)

Demand Registration

  

Section 1.1(a)

Effectiveness Period

  

Section 1.2

 

A-2



--------------------------------------------------------------------------------

Holder Indemnified Parties

  

Section 3.2

Indemnified Party

  

Section 3.3

Indemnifying Party

  

Section 3.3

Initial Shelf Registration Statement

  

Section 1.1

Interruption Period

  

Section 2.1(o)

Investment Agreement

  

Recitals

Investor

  

Preamble

Investors

  

Preamble

Losses

  

Section 3.1

Offering Persons

  

Section 2.1(m)

Piggyback Notice

  

Section 1.8(a)

Piggyback Transaction

  

Section 1.8(a)

Piggyback Request

  

Section 1.8(a)

Preferred Stock

  

Recitals

Purchaser

  

Preamble

Requesting Holders

  

Section 1.6(a)

Subsequent Holder Notice

  

Section 1.5

Subsequent Shelf Registration Statement

  

Section 1.3

Underwritten Offering

  

Section 1.6(a)

Underwritten Offering Notice

  

Section 1.6(a)

 

A-3